 

Case 1:12-cr-00136-MJG Document 44 Filed 12/02/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
v. * Criminal No. 12-0136
JOEL STEVENS *
Defendant *
ER
MEMORANDUM AND ORDER

 

Now pending is the Defendant’s MOTION TO TERMINATE SUPERVISED RELEASE
(ECF No. 40). The Government has responded (ECF No. 42) and the Defendant has replied (ECF
No. 43).

The Defendant was sentenced by a Judge of this Court who has since retired and left the
bench. The matter has been transferred to the undersigned.

The Court has carefully reviewed the record in this case, including the most recent
submissions. The Court acknowledges the sentencing judge’s hope that the Defendant would
receive treatment and eventually achieve rehabilitation. The record reflects that the Defendant
completed his term of incarceration without incident and has now served over five years on
supervised release without violation. The Defendant has undertaken treatment designed to address
his issues as a sex offender, and he has established an excellent and productive relationship with
his United States Probation Officer. The Court commends the Defendant on his progress.

In deciding whether to terminate a supervised release term early, the Court is required to
consider the various factors cited by the parties. Most significant in this case is the nature and

circumstances of the underlying offense. The Defendant had amassed a significant trove of illegal
Case 1:12-cr-00136-MJG Document 44 Filed 12/02/20 Page 2 of 2

pornographic images depicting children who were subject to extreme abuse. The Defendant’s
crime was rooted in a sexual appetite which, when acted upon, brought great harm to children.
The Court is unaware of evidence that this Defendant ever abused a child by his own hands, but in
accumulating and trafficking in child pornography he played an indirect role in causing children
to be sexually abused. Those who acquire and traffic in such contraband create the market for the
same, and that market, of course, causes the material to be manufactured in the first place. And,
that manufacture by definition results in the abuse of children. Acquiring, storing, and trafficking
in child pornography is undoubtedly a gravely serious offense.

The nature and circumstances of the offense, coupled with the Defendant’s demonstrated
criminal sexual appetite, at least at the time of the offense, warrants his surveillance for a long,
long time, even in the face of evidence of his progress and recovery. The harms experienced by
children who are depicted in child pornography are extreme, and they warrant extraordinary efforts
to protect potential future victims. Accordingly, the Motion (ECF No. 40) is DENIED. The denial,
of course, is without prejudice to consideration of a similar motion filed years in the future when
the Defendant may be able to demonstrate an even more lengthy track record of recovery and
rehabilitation. This is not to suggest that such a future motion would be granted; only that a
lifetime of supervised release is undeniably burdensome and, accordingly, warrants periodic
review.

Dated this [ day of wel.” 2020.

BY THE COURT:

JQame KA2 by

James K. Bredar
Chief Judge
